Citation Nr: 0012751	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1947 to April 
1968, at which time he retired from the United States Army 
with more than 20 years of honorable service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Nashville Regional Office (RO).  In a February 1996 
rating decision, the RO denied the appellant's claim of 
service connection for a right hip disorder and his 
applications to reopen previously denied claims of service 
connection for low back and bilateral knee disorders.  In a 
December 1996 rating decision, the RO denied the application 
to reopen a previously denied claim of service connection for 
an eye disorder.  The appellant disagreed with these 
determinations and this appeal ensued.  

At his January 2000 hearing before the undersigned Member of 
the Board, the appellant withdrew his claim to reopen the 
previously denied claim of service connection for an eye 
disorder.  For the reasons discussed below, the Board herein 
reopens the previously denied claims of service connection 
for a back disorder and for a bilateral knee disorder.  The 
issues for appellate review are, therefore, as stated on the 
title page of this decision.  


FINDINGS OF FACT

1.  The additional evidence concerning a low back disorder, 
received into the record after May 1980, is new, probative, 
and material, as it bears directly and substantially on the 
specific matter at hand.  

2.  Competent evidence has been submitted linking the 
appellant's current findings of degenerative arthritis of the 
low back to service.  

3.  His low back arthritis is shown to be likely related to 
the trauma of parachuting activities in active service.  

4.  The additional evidence concerning a bilateral knee 
disorder, received into the record after August 1993, is new, 
probative, and material, as it bears directly and 
substantially on the specific matter at hand.

5.  Competent evidence has been submitted linking the current 
findings of a bilateral knee arthritis to service; such 
bilateral disability appears to be likely linked to the 
trauma of the appellant's in-service parachute activities.  

6.  Competent evidence has been submitted linking the post-
service findings of a right hip arthritis to service; right 
hip degenerative arthritis is shown to be related to the 
appellant's parachute jumping in service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  His degenerative joint disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

3.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for a 
bilateral knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

4.  His bilateral degenerative joint disease of the knees was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

5.  His degenerative arthritis of the right hip was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulation

The appellant ultimately seeks service connection for back, 
bilateral knee, and right hip disorders.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  See also 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (in this case, 
arthritis manifest to a degree of 10 percent within one year 
of separation from service is presumed to have been incurred 
in service, even without evidence of arthritis during 
service; the presumption is rebuttable by affirmative 
evidence to the contrary).  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.   Epps v. Gober , 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A claim may also be well grounded if the condition 
is observed in service or during an applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

The RO has previous rendered final rating decisions denying 
the claims of service connection for a back disorder and a 
bilateral knee disorder.  These final decisions may not be 
reopened in the absence of new and material evidence.  If new 
and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, with respect to the claims of service connection for 
back and bilateral knee disorders, the Board must first 
determine whether the appellant has submitted new and 
material evidence.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 (must provide a 
more complete picture of the circumstances surrounding the 
origin of an injury or disability, though it need not 
convince the Board to alter the prior rating decision).

II.  Low Back Disorder

New and material evidence must be presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 284-85 (1995).  In May 1980, 
the RO denied the appellant's claim of service connection for 
a low back disorder.  The RO reasoned that the evidence did 
not show a current back disorder and, although the service 
medical records noted lumbar pathology, it had resolved by 
the time he separated from service.  In a June 6, 1980 
letter, the RO informed him of that determination, which 
became final if not appealed.  

An appeal consists of a timely filed written notice of 
disagreement and, after issuance of a statement of the case, 
a timely filed substantive appeal.  38 C.F.R. § 20.200.  The 
notice of disagreement must be filed within one year from the 
date of the notice of the determination; otherwise, the 
decision becomes final.  38 C.F.R. § 20.302(a).  The record 
does not indicate that the appellant filed a notice of 
disagreement prior to the expiration of the one-year period 
following notice of the May 1980 rating decision.  Therefore, 
he did not perfect an appeal as to the May 1980 denial of the 
claim of service connection for a low back disorder and the 
decision became final.  See also 38 C.F.R. §§ 20.201, 20.300, 
20.301, 20.302.  

New and material evidence need only be probative as to each 
element that was a specified basis for the last disallowance.  
Evans v. Brown, 9 Vet. App. 273, 284-85 (1995).  In the 
rating decisions discussed above, the RO denied the claim 
because, in part, the record lacked any medical evidence of a 
current back disorder.  The record includes medical documents 
prepared in the years after May 1980 showing arthritic 
changes affecting the lumbar spine, with radiculopathy into 
the lower extremities.  This additional evidence is new, 
since it was received after the May 1980 rating decision, and 
material because it addresses the RO's reasoning in that 
determination.  The additional evidence is thus new and 
material.  The Board, therefore, grants the appellant's 
application to reopen the claim of service connection for a 
low back disability.  

The Board must now determine whether the claim is well 
grounded.  The record includes medical evidence showing that 
the appellant has degenerative arthritis of the lumbar spine 
with radiculopathy, thereby satisfying the initial element of 
a well-grounded claim.  The appellant maintains that he 
injured his low back while parachuting in service, which must 
be presumed true when determining whether a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Moreover, the service medical records include October 1955 
clinical record entries of lumbosacral strain, thereby 
satisfying the second element of a well-grounded claim.  
Finally, the record includes medical documents linking the 
current findings to service.  For example, VA examination in 
April 1988 included a comment by the examiner that the 
current disorder was consistent with his history of 
parachuting in service.  This examination report satisfies 
the third and final element of a well-grounded claim.  See 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  

As to the merits of the claim, the record includes another 
medical opinion mirroring the April 1988 VA medical 
examination.  In August 1999, a private physician stated that 
the appellant's parachuting activities in service contributed 
significantly to the development of a low back disorder, 
based on the appellant's history.  Generally, medical 
opinions based on history provided by the appellant and 
unenhanced by any additional medical comment by an examiner 
cannot constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Here, though, the record 
includes copies of the appellant's service personnel records 
showing that he received in-service airborne training, 
completed a jumpmaster course, and received the parachute 
badge, all in the early 1950s.  Thus, the opinions expressed 
were based on an accurate history as provided by the 
appellant and constituted an assessment of the likely 
relationship between the current low back degenerative 
disease and his in-service activities.  In this case, it is 
the determination of the Board that the evidence supports the 
establishment of service connection for degenerative 
arthritis of the low back.  

III.  Bilateral Knee Disorder

In May 1980, the RO denied the claim of service connection 
for a bilateral knee disorder.  The RO reasoned that the 
current evidence did not show a current bilateral knee 
disorder and, although the service medical records noted 
complaints of knee pain in 1954, the remaining service 
medical records and the separation examination in 1968 were 
silent as to any knee pathology.  By June 6, 1980 letter, the 
RO informed him of that determination, which became final if 
the appellant did not file a notice of disagreement within 
one year of that notification.  See 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.301, 20.302.  The record does not indicate 
that he filed a notice of disagreement prior to the 
expiration of the one-year period following notice of the May 
1980 rating decision.  Therefore, he did not perfect an 
appeal as to the May 1980 denial of the claim of service 
connection for a bilateral knee disorder and the decision 
became final.  

The RO again denied the claim in a September 1990 confirmed 
rating decision, of which the appellant was notified in an 
October 17, 1990 letter from the RO.  The record does not 
indicate that the appellant filed a notice of disagreement 
prior to October 17, 1991, or within one year of the date of 
the notification letter.  He did not perfect an appeal as to 
the September 1990 rating decision, which became final.  

Finally, the RO, in an August 1993 rating decision, denied 
the appellant's application to reopen the claim of service 
connection for a bilateral knee disorder.  The RO reasoned 
that, although the additional evidence showed a current 
bilateral knee disorder, it did not include medical evidence 
linking the current disorder to service.  The appellant was 
notified of that determination in an August 13, 1993 letter 
from the RO.  He did not file a notice of disagreement within 
one year of that letter.  Thus, the August 1993 rating 
decision is final.  

New and material evidence need only be probative as to each 
element that was a specified basis for the last disallowance.  
Evans v. Brown, 9 Vet. App. 273, 284-85 (1995).  In the 
August 1993 rating decision, the most recent final decision 
discussed above, the RO denied the claim because, in part, 
the record lacked any medical evidence linking a current 
bilateral knee disorder to service.  The record now before 
the Board includes an August 1999 letter from a private 
physician indicating that the appellant had bilateral knee 
replacements and that the bilateral knee disorder stemmed 
from his parachuting activities in service.  This additional 
evidence is new, since it was received after the August 1993 
rating decision, and material as it addresses the RO 
reasoning in that adverse determination.  Since he has 
submitted new and material evidence, the Board grants the 
appellant's application to reopen the claim of service 
connection for a bilateral knee disorder.  

The Board must now determine whether the claim is well 
grounded.  The record includes medical evidence showing that 
the appellant has degenerative arthritis of both knees and in 
July 1994 underwent replacement of both knees, thereby 
satisfying the initial element of a well-grounded claim.  The 
appellant maintains that he injured his knees while 
parachuting in service, which must be presumed true when 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  The service medical records 
include August 1953 and October 1955 clinical record entries 
showing weakness and swelling of the knees, thereby 
satisfying the second element of a well-grounded claim.  
Finally, in two April 1993 statements, a private physician 
stated that the current bilateral knee disorder was 
consistent with the appellant's history of parachuting in 
service.  These statements satisfy the third and final 
element of a well-grounded claim.  See Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  

As to the merits of the claim, the record also includes an 
August 1999 statement from the private physician who signed 
the April 1993 statements, again opining that the appellant's 
parachuting activities in service contributed significantly 
to the development of a bilateral knee disorder, based on the 
appellant's history.  Although such opinions sometimes cannot 
serve as competent medical evidence, LeShore v. Brown, 8 Vet. 
App. 406, 410 (1995), here the service personnel records 
support the appellant's history.  As noted above, these 
documents indicate that the appellant received airborne 
training, completed jumpmaster school, and earned the 
parachute badge, in the early 1950s.  Thus, the opinions 
expressed by the private examiner were based on an accurate 
history as provided by the appellant and constituted an 
assessment of the likely relationship between the current 
bilateral knee disorder and his service activities.  In this 
case, it is the determination of the Board that the evidence 
supports the establishment of service connection for a 
bilateral knee arthritic disability.  

IV.  Right Hip Disorder

The record shows that the first finding of a right hip 
disorder is in a May 1988 hospital record, which noted a 
history of degenerative joint disease affecting the hips.  
Thereafter, the record indicated that the appellant had a 
total right hip replacement in July 1994 and had continuing 
symptomatology affecting the right hip, thereby satisfying 
the initial element of a well-grounded claim.  While the 
service medical records are silent as to any right hip 
disorder in service, the appellant maintains that he injured 
his right hip while parachuting in service.  The truthfulness 
of this contention must be presumed when determining whether 
a claim is well grounded, thereby satisfying the second 
element of a well-grounded claim.  King, 5 Vet. App. at 21.  

As for the third element, the record indicates that the 
appellant served as a combat medic during his more than 20 
years of active service, and that after service, he worked in 
the health care industry as a nurse.  He and his spouse 
testified at July 1997 and October 1999 hearings before the 
RO and at a January 2000 hearing before the undersigned that 
over the years he conservatively treated himself according to 
his symptoms.  As a medical professional, his testimony 
contains some probative value and may constitute competent 
medical evidence, at least for the limited purpose of 
determining whether a claim is well grounded.  Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 
273 (1993).  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (for the most part, medical testimony must be 
provided by a witness qualified as an expert by knowledge, 
skill, experience, training, or education).  While not 
conclusive, the appellant's testimony in this case 
constitutes competent medical evidence tying the post-service 
symptomatology to service, thereby satisfying the third and 
final element of a well-grounded claim.  

As to the merits of the claim, the service medical records 
are silent as to any right hip disorder and, after the 
appellant's retirement in 1968, the record is again silent 
until the May 1988 hospital report noting simply an undefined 
history of degenerative joint disease of the hips.  The 
subsequent post-service medical documents indicated that the 
right hip symptomatology increased in severity in about March 
and April 1994, at which time clinical record entries noted a 
10- to 15-year history of the disorder.  Such a history would 
place the onset of the disorder between 1979 and 1984, still 
more than a decade after the appellant separated from active 
service.  Nonetheless, a June 1998 statement from a physician 
indicated that the appellant was an "ex-paratrooper who 
developed problems with both hips . . . ."  It appears that 
the physician intended to relate the degenerative joint hip 
problems found to the appellant's status as an former 
paratrooper.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  According to 38 
U.S.C.A. § 5107(b), when there is an approximate balance of 
the positive and negative evidence regarding the merits of a 
claim, the benefit of the doubt is to be given to the 
claimant.  This amounts to a codification of long-standing 
VA policy, providing that when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  

In this case, with respect to the right-hip-disorder claim, 
the Board determines that such reasonable doubt exists.  
While the record does not include a clear medical link 
between the current right hip disorder and service, it does 
show that the appellant was a paratrooper in service, and 
that he has had extensive right hip symptomatology consistent 
with that in-service activity.  Resolving all reasonable 
doubt in the appellant's favor, the Board determines that the 
evidence supports the claim of service connection for 
arthritis of the right hip. 


	(CONTINUED ON NEXT PAGE)

	
ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  

Service connection for bilateral degenerative joint disease 
of the knees granted.  

Service connection for right hip arthritis is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



